Name: Council Regulation (EEC) No 1298/79 of 25 June 1979 fixing, for the 1979 marketing year, the activating price for peas and field beans and the minimum price for these products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/ 18 Official Journal of the European Communities 30 . 6 . 79 COUNCIL REGULATION (EEC) No 1298/79 of 25 June 1979 fixing, for the 1979/80 marketing year, the activating price for aid for peas and field beans and the minimum price for these products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1 1 19/78 of 22 May 1978 laying down special measures for peas and field beans used in the feeding of animals ('), and in particular Article 1 ( 1 ) and (4) and Article 2 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas Article 1 (2) of Regulation (EEC) No 1119/78 provides that an activating price for aid for peas and field beans must be fixed in relation to soya meal at a level which , while ensuring a fair income to producers, enables peas and field beans to compete normally with oil seed meals for use in animal feed ; Whereas this activating price for aid for peas and field beans must relate to a standard quality of soya meal which is representative of the average quality sold on the Community market ; Whereas Article 2 of the same Regulation provides for the fixing of a minimum price which , allowing for market fluctuations and for the cost of transport of the product from producer to processor, enables producers to obtain a fair return , HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1979/80 marketing year the activating price for aid for peas and field beans, as referred to in Article 1 of Regulation (EEC) No 1119/78 , shall be 34-97 ECU per 100 kilograms . 2 . This price shall relate to soya meal having :  a total raw protein content of 44 % ,  a humidity content of 11 % . Article 2 For the 1979/80 marketing year the minimum purchase price for peas and field beans shall be 21-48 ECU per 100 kilograms . Article 3 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE (') OJ No L 142, 30 . 5 . 1978 , p. 8 . (2 ) OJ No C 93, 9 . 4 . 1979 , p. 49 . (3 ) Opinion delivered on 4 and 5 April 1979 (not yet published in the Official Journal).